UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6418



GEORGE RICHARD DOWLER,

                                              Plaintiff - Appellant,

          versus


MARY ANN SAAR; THE DEPARTMENT OF PUBLIC SAFETY
& CORRECTIONAL SERVICES; JOHN H. PRICE,
Warden,

                                            Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (CA-04-
1591-RWT)


Submitted:   July 27, 2005                 Decided:   August 4, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Richard Dowler, Appellant Pro Se. John Joseph Curran, Jr.,
Attorney General, Stephanie Judith Lane Weber, OFFICE OF THE
ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          George Richard Dowler appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.    We have

reviewed the record and find no reversible error.   Accordingly, we

affirm on the reasoning of the district court.   See Dowler v. Saar,

No. CA-04-1591-RWT (D. Md. Feb. 4, 2005).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                           AFFIRMED




                              - 2 -